                                            Case 3:20-cv-00155-WHO Document 79 Filed 06/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       J.C.,                                                 Case No. 20-cv-00155-WHO
                                                            Plaintiff,
                                   8
                                                                                                 ORDER GRANTING MOTIONS TO
                                                      v.                                         DISMISS WITH LEAVE TO AMEND
                                   9

                                  10       CHOICE HOTELS INTERNATIONAL,                          Re: Dkt. Nos. 21, 25, 43, 44, 45, 72
                                           INC., et al.,
                                  11                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13               In this suit, plaintiff J.C. sues defendants Choice Hotels International, Inc. (“Choice”),

                                  14   Hilton Worldwide Holdings, Inc. (“Hilton”) and Marriott International, Inc. (“Marriott”) for

                                  15   claims arising from trafficking her at several hotels in California and Virginia. She brings claims

                                  16   under both the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18 U.S.C. § 1595,

                                  17   and the California Trafficking Victims Protection Act (“CTVPA”), Cal. Civ. Code § 52.5. See

                                  18   Second Amended Complaint (“SAC”) [Dkt. No. 67].

                                  19               It appears that the SAC would state a claim under the TVPRA against the local hotels

                                  20   where she was trafficked. But J.C. has sued the hotel chains associated with the local hotels, not

                                  21   the local hotels themselves. She contends that the hotel chains are both directly and indirectly

                                  22   liable, but her theories seem confused. As I understand it, she alleges that the hotel chains directly

                                  23   “participated” in a sex trafficking venture by providing room rentals to traffickers, and in turn

                                  24   “knowingly benefited” financially from it.1 But she relies on an agency theory to prove the third

                                  25
                                       1
                                  26     I agree with the statutory construction analysis in M.A. v. Wyndham Hotels & Resorts, Inc., 425
                                       F. Supp. 3d 959, 969 (S.D. Ohio 2019), where the court concluded that applying the “participation
                                  27   in a venture” definition from the criminal liability section of the TVPRA, section 1591(e)(4), to
                                       the civil liability section of the TVPRA, section 1595, would void the “should have known”
                                  28   language in the civil remedy. This violates the “cardinal principle of statutory construction that a
                                       statute ought, upon the whole, to be construed so that, if it can be prevented, no clause, sentence,
                                          Case 3:20-cv-00155-WHO Document 79 Filed 06/05/20 Page 2 of 3




                                   1   element of her TVPRA claim, that the local hotel staff “knew or should have known” J.C. was

                                   2   being trafficked given the allegedly obvious signs, and that this actual or constructive knowledge

                                   3   is imputed to the hotel chains. An amended complaint that parses out her direct and indirect

                                   4   liability theories and articulates factual allegations that support those theories would clarify J.C.’s

                                   5   claims.

                                   6             At the hearing, parties disputed whether indirect liability of the hotel chains is a question

                                   7   of state law or federal common law. Other courts with similar complaints seem to have assumed it

                                   8   is a question of state law. See A.B. v. Marriott Int’l, Inc., No. CV 19-5770, 2020 WL 1939678, at

                                   9   *18 (E.D. Pa. Apr. 22, 2020) (applying Pennsylvania agency law); M.A. v. Wyndham Hotels &

                                  10   Resorts, Inc., 425 F. Supp. 3d 959, 971 (S.D. Ohio 2019) (applying Ohio agency law). But the

                                  11   TVPRA is silent on the issue of indirect liability, which suggests that the federal common law of

                                  12   agency should apply. See Meyer v. Holley, 537 U.S. 280, 287-91 (2003). J.C. has leave to amend
Northern District of California
 United States District Court




                                  13   her complaint so that she may more clearly allege the necessary factual allegations under the

                                  14   federal common law of agency. (It is not obvious to me whether those allegations are somewhere

                                  15   in the SAC; J.C. should organize her allegations to address the concerns in this Order.) I

                                  16   recognize that some relevant information may not be known without the benefit of discovery, but

                                  17   that does not excuse J.C. from plausibly stating her claim.

                                  18             Assuming that she is able to do so, the allegations in the SAC would establish personal

                                  19   jurisdiction over Hilton for claims arising out of local hotels located in both California and

                                  20   Virginia. See Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1181 (9th Cir. 2004)

                                  21   (under the doctrine of pendent personal jurisdiction, “[w]hen a defendant must appear in a forum

                                  22   to defend against one claim, it is often reasonable to compel that defendant to answer other claims

                                  23   in the same suit arising out of a common nucleus of operative facts”). Hilton’s argument that it is

                                  24   simply a holding company is unpersuasive. See Team, Inc v. Hilton Worldwide Holdings, Inc.,

                                  25   No. CV155057WHWCLW, 2017 WL 2539395, at *4 (D.N.J. Jun. 12, 2017) (denying Hilton’s

                                  26
                                  27
                                       or word shall be superfluous, void, or insignificant.” Id. (internal quotation marks and citation
                                  28   omitted). J.C. is not required to allege an overt act in furtherance of a sex trafficking venture in
                                       order to sufficiently plead her section 1595 civil liability claim. Id. at 968-69.
                                                                                          2
                                           Case 3:20-cv-00155-WHO Document 79 Filed 06/05/20 Page 3 of 3




                                   1   motion for summary judgment based on argument that it is not liable for acts of its franchisee

                                   2   hotel in New Jersey; finding allegations demonstrate that Hilton “retained a great deal of control

                                   3   over the day-to-day operations of the [franchisee hotel],” including control over personnel

                                   4   decisions, employee training and policies or procedures that gave rise to the incident at issue).

                                   5           In addition, J.C. does not sufficiently allege the intent element under the CTVPA. The

                                   6   CTVPA allows victims to seek damages for violations of California Penal Code section 236.1,

                                   7   which in turn provides: “Any person who deprives or violates the personal liberty of another with

                                   8   the intent to . . . obtain forced labor or services, is guilty of human trafficking.” Cal. Penal Code §

                                   9   236.1(a). The CTVPA does not include negligent “should have known” language as in the

                                  10   TVPRA; cases interpreting the CTVPA have required plaintiffs to plausibly allege intent at the

                                  11   pleading stage.

                                  12           For these reasons, defendants’ motions to dismiss are GRANTED [Dkt. Nos. 43, 44, 45].2
Northern District of California
 United States District Court




                                  13   J.C. may amend her SAC within 28 days of this Order.

                                  14           IT IS SO ORDERED.

                                  15   Dated: June 5, 2020

                                  16

                                  17
                                                                                                       William H. Orrick
                                  18                                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   2
                                         Defendants’ unopposed motions for leave to file untimely oppositions to J.C.’s motion for
                                  26   protective order are GRANTED. [Dkt. Nos. 21, 25, 72]. At the Case Management Conference
                                       following the hearing, the parties indicated that they have not finished their meet and confer
                                  27   sessions concerning a stipulated protective order that addresses both J.C.’s legitimate request for
                                       anonymity and defendants’ necessary discovery needs. I will not make a ruling on the motion for
                                  28   protective order until the parties either reach agreement, file a joint dispute letter, or set a briefing
                                       schedule and hearing date for the motion.
                                                                                           3
